Citation Nr: 1332795	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2005, and for an evaluation in excess of 50 percent since January 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1961 to June 1964, and from September 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the White River Junction, Vermont, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued entitlement to a 50 percent evaluation for PTSD.

Some explanation of the issue on appeal is required.  In January 2005, the Veteran claimed entitlement to an evaluation in excess of 30 percent for PSTD; in a March 2005 rating decision, entitlement to an increased, 50 percent evaluation was granted.  In December 2005, the Veteran submitted a new claim for entitlement to a finding of total disability based on individual unemployability (TDIU).  In connection with that claim, in January 2006, the Veteran indicated his psychiatric disability had worsened.  A May 2006 rating decision denied entitlement to TDIU and proposed to reduce the evaluation of PTSD from 50 percent to 30 percent.

In July 2006, the Veteran filed a Notice of Disagreement (NOD) which purported to disagree with the proposed reduction; it also indicated disagreement with the denial for TDIU.  As a proposed reduction is not a final decision, there can be no NOD, and so the only issue placed in appellate status at that time was entitlement to TDIU.  See 38 C.F.R. §§ 3.103, 3.104, 20.201.  In the February 2013 Board remand, this was incorrectly identified as an NOD with the PTSD evaluation.  The RO determined in a September 2006 rating decision that continuation of the 50 percent evaluation was appropriate, and the proposed reduction was not effectuated.

A statement of the case (SOC) was issued with respect to TDIU in April 2007; a rating decision that same month also continued the currently assigned evaluations for the Veteran's service-connected disabilities, including PTSD at 50 percent.  In May 2007, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, which served to perfect his appeal with regard to TDIU.  He also expressed disagreement with the currently assigned 50 percent evaluation for PTSD.  This May 2007 filing constitutes an NOD with the April 2007 decision continuing the 50 percent evaluation for PTSD, which was prompted by allegations inferring that all service connected disabilities had worsened, made in connection with the TDIU claim.  The RO recognized this and properly issued an SOC in March 2008; the associated notice letter very clearly informed the Veteran that he was required to file a Form 9 to perfect his appeal with regard to PTSD within the remainder of the one year period from notice of the decision appealed, or 60 days from the notice of the SOC, whichever was longer.  In this case, a timely Form 9 would have to be filed prior to May 7, 2008, 60 days from the date of notice of the SOC.

No correspondence was received regarding the PTSD evaluation or appeal prior to that date.  The only correspondence close in time, a May 28, 2008 statement in lieu of a form 646 filed by the Veteran's representative, addresses only TDIU entitlement.  In fact, until the February 2013 Board remand, VA, Veteran, and his representative's correspondence focused solely on TDIU.  While it was argued that PTSD caused or contributed to unemployability, entitlement to an increased Schedular rating was not explicitly raised.

However, the February 2013 Board remand did determine that the issue of evaluation of PTSD was on appeal, and accepted the appeal even in the absence of a timely Form 9.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).  While the basis for that acceptance (misidentification of a July 2006 filing as a valid NOD) may have been incorrect, a later valid NOD was filed, and the Veteran has now been lead to rely on the characterization of his appeal.  The issue of entitlement to an increased evaluation for PTSD is on appeal as characterized above, for reasons discussed in greater detail in the Remand section below.

With regard to TDIU, in a June 2013 rating decision the Appeals Management Center (AMC), in Washington, DC, issued a rating decision granting entitlement to TDIU effective from December 22, 2005, the date of receipt of claim.  This represents a full grant of the benefit sought on appeal with regard to TDIU, and hence no further question remains for consideration by the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As is discussed above, the procedural history of the current appeal for an increased evaluation for PTSD is somewhat irregular and complex.  The claim which prompted issuance of the April 2007 rating decision on appeal was not explicitly made; it was inferred as a result of the filing of the TDIU claim.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In taking action to comply with those duties, the RO did so only with regard to TDIU in a December 2005 letter, and did not provide specific notice regarding the evaluation of PTSD.  While a March 2006 letter did inform the Veteran generally of policies and procedures addressing the assignment of evaluations and effective dates under Dingess v. Nicholson, 19 Vet. App. 473 (2006), specific notice regarding increased rating claims was not evident.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Given the confusion over the issue on appeal, in order to avoid any prejudice to the Veteran, mailing of a clear and fully compliant notice regarding the claim for increased evaluation of PTSD is required on remand.

Additionally, exactly what the issue on appeal encompasses must be clarified so that the Veteran has a full and fair opportunity to participate in the adjudication.  Unfortunately, the June 2013 supplemental SOC (SSOC) issued by the AMC misidentifies the scope of the appellate issue by including on appeal the entirety of the period since the grant of service connection.  

This appeal arises out of an expression of disagreement with the denial of a claim for increased evaluation.  It absolutely did not arise out of the initial grant of service connection.  At best, the current appeal can be dated back to a January 2005 claim for increased evaluation.  A March 2005 rating decision issued as a result of that filing granted an increased 50 percent evaluation from January 26, 2005.  However, as additional new and material evidence may have been received within one year of that decision (in the form of a January 2006 statement), the determination did not become final, and was effectively reconsidered in May 2006 and September 2006.  38 C.F.R. § 3.156(b).  Moreover, as a function of the application of 38 C.F.R. § 3.400(o)(2), an effective date of increase up to a year prior to the date of receipt of claim is possible.  In other words, the maximum period which must be considered on the current appeal can date back to no earlier than January 26, 2004.

The Board wishes to be clear.  This is not a finding of the appropriate effective date for any grant of increased evaluation, or a finding that an earlier effective date for the award of a 50 percent evaluation is warranted.  The Board is solely describing the period involved in the current appeal to better enable VA and the Veteran to develop and adjudicate the claim.

On remand, a new SSOC correctly identifying the issue on appeal, as described above is required to avoid any further confusion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents regarding his claim for increased evaluation for service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, as it has been characterized above.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

